Name: Commission Implementing Regulation (EU) 2017/1156 of 27 June 2017 amending Regulation (EC) No 1385/2007 laying down detailed rules for the application of Council Regulation (EC) No 774/94 as regards opening and providing for the administration of certain Community tariff quotas for poultrymeat
 Type: Implementing Regulation
 Subject Matter: tariff policy;  America;  trade;  agricultural policy;  Asia and Oceania;  animal product
 Date Published: nan

 30.6.2017 EN Official Journal of the European Union L 167/16 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1156 of 27 June 2017 amending Regulation (EC) No 1385/2007 laying down detailed rules for the application of Council Regulation (EC) No 774/94 as regards opening and providing for the administration of certain Community tariff quotas for poultrymeat THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular point (a) of Article 187 thereof, Whereas: (1) An Agreement in the form of an Exchange of Letters between the European Union and the Federative Republic of Brazil pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the European Union (2) (the Agreement) was signed on 25 November 2016. Its signature on behalf of the European Union was authorised by Council Decision (EU) 2016/1995 (3) and its conclusion by Council Decision (EU) 2017/730 (4). (2) Under the terms of the Agreement, the European Union is to allocate an additional 4 766 tonnes to the present allocation for Brazil under the EU tariff rate quota Cut of fowls of the species gallus domesticus, frozen, tariff item numbers 0207.14.10, 0207.14.50 and 0207.14.70, maintaining the present in quota rate of 0 %, and to allocate an additional 610 tonnes to the present allocation for Brazil under the EU tariff rate quota Cut of turkey, frozen, tariff item numbers 0207.27.10, 0207.27.20 and 0207.27.80, maintaining the present in quota rate of 0 %. (3) Commission Regulation (EC) No 1385/2007 (5) provides for the opening and administration of certain EU import tariff quotas for poultrymeat, including from Brazil. It is appropriate to amend that regulation to take account of the additional quantities allocated under the Agreement. (4) For 2017 the additional quantities of poultrymeat are calculated on a pro rata basis, based on the additional annual quantity under the Agreement and taking into account the date of the entry into force of the Agreement. (5) The Agreement enters into force on 30 June 2017. Given that the poultrymeat quotas concerned by the Agreement are administered on a quarterly basis and that the application period for the quarter commencing 1 July 2017 would have expired at the time of entry into force of the Agreement, the additional quantities under the Agreement for 2017 should be made available for application in the subperiod commencing 1 October 2017. (6) As from the quota period commencing 1 January 2018 the full annual additional quantities of poultrymeat under the Agreement should be available. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1385/2007 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Agreement in the form of an Exchange of Letters between the European Union and the Federative Republic of Brazil pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the European Union (OJ L 108. 26.4.2017, p. 3). (3) Council Decision (EU) 2016/1995 of 11 November 2016 on the signing, on behalf of the European Union, of the Agreement in the form of an Exchange of Letters between the European Union and the Federative Republic of Brazil pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the European Union (OJ L 308, 16.11.2016, p. 1). (4) Council Decision (EU) 2017/730 of 25 April 2017 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and the Federative Republic of Brazil pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the European Union (OJ L 108, 26.4.2017, p. 1). (5) Commission Regulation (EC) No 1385/2007 of 26 November 2007 laying down detailed rules for the application of Council Regulation (EC) No 774/94 as regards opening and providing for the administration of certain Community tariff quotas for poultrymeat (OJ L 309, 27.11.2007, p. 47). ANNEX ANNEX I For the quota period 1 January 2017-31 December 2017: REDUCTION IN CUSTOMS DUTY SET AT 100 % Chicken (tonnes) Country Group number Order number CN Code Annual quantities for 2017 Additional quantity available for the fourth quota sub-period in 2017 (*1) Brazil 1 09.4410 0207 14 10 0207 14 50 0207 14 70 11 932 2 396 Country Group number Order number CN Code Annual quantities for 2017 Thailand 2 09.4411 0207 14 10 0207 14 50 0207 14 70 5 100 Other 3 09.4412 0207 14 10 0207 14 50 0207 14 70 3 300 Turkey (tonnes) Country Group number Order number CN Code Annual quantities for 2017 Additional quantity available for the fourth quota sub-period in 2017 (*2) Brazil 4 09.4420 0207 27 10 0207 27 20 0207 27 80 4 300 307 Country Group number Order number CN Code Annual quantities for 2017 Other 5 09.4421 0207 27 10 0207 27 20 0207 27 80 700 Erga omnes 6 09.4422 0207 27 10 0207 27 20 0207 27 80 2 485 For the quota period commencing 1 January 2018: REDUCTION IN CUSTOMS DUTY SET AT 100 % Chicken (tonnes) Country Group number Order number CN Code Annual quantities Brazil 1 09.4410 0207 14 10 0207 14 50 0207 14 70 16 698 Thailand 2 09.4411 0207 14 10 0207 14 50 0207 14 70 5 100 Other 3 09.4412 0207 14 10 0207 14 50 0207 14 70 3 300 Turkey (tonnes) Country Group number Order number CN Code Annual quantities Brazil 4 09.4420 0207 27 10 0207 27 20 0207 27 80 4 910 Other 5 09.4421 0207 27 10 0207 27 20 0207 27 80 700 Erga omnes 6 09.4422 0207 27 10 0207 27 20 0207 27 80 2 485 (*1) The additional quantity is made available pursuant to the Agreement between the European Union and Brazil in force on 30 June 2017. This additional quantity is calculated on pro rata basis for the period 30 June 2017 until 31 December 2017 and is available for licence applications submitted for the quota subperiod commencing 1 October 2017. (*2) The additional quantity is made available pursuant to the Agreement between the European Union and Brazil in force on 30 June 2017. This additional quantity is calculated on pro rata basis for the period 30 June 2017 until 31 December 2017 and is available for licence applications submitted for the quota subperiod commencing 1 October 2017.